Exhibit 10.10

AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of June 30, 2009
by and between SPANSION LLC, having its principal place of business at 915
DeGuigne Drive, Sunnyvale, California 94088-3453, U.S.A. (“Spansion LLC”), and
SPANSION JAPAN LIMITED, having its registered place of business at 2,
Takaku-Kogyodanchi, Aizuwakamatsu-shi 965-0060, Japan (“Spansion Japan”).

It is hereby agreed as follows:

1. Spansion LLC shall provide timely forecasts and binding purchase orders to
Spansion Japan sufficient for Spansion Japan to meet the minimum purchase
commitments of Spansion Japan to Fujitsu Microelectronics Limited (“FML”) and/or
its affiliates under the Amended and Restated Foundry Agreement dated
September 28, 2006 by and between Spansion LLC, Spansion Japan, FML, Spansion,
Inc., and Spansion Technology, Inc., and as amended, including Amendment No. 3
dated June 30, 2009 (the “Amendment”) (the Amended and Restated Foundry
Agreement as amended, the “FSET Foundry Agreement”), which is attached hereto as
Exhibit A. In the event Spansion LLC fails to satisfy its obligations under this
Article 1, Spansion LLC shall (a) promptly negotiate with FML a reduction of the
relevant minimum purchase commitment(s) of Spansion Japan to FML and/or its
affiliates under the FSET Foundry Agreement prior to the end of the relevant
quarter(s) for compliance therewith, and (b) if such negotiation is
unsuccessful, promptly indemnify Spansion Japan for any amounts owed by Spansion
Japan to FML as specified in Sections 2.2 and 2.3 of the FSET Foundry Agreement,
and Exhibit J of Amendment No. 2 to the FSET Foundry Agreement (or any amendment
or supplement thereto).

2. Spansion LLC hereby acknowledges that , in addition to the purchase price of
the foundry products that Spansion Japan must pay to FML under the FSET Foundry
Agreement, Spansion Japan will incur additional costs in the course of
purchasing such products from FML and selling them to Spansion LLC such as
administrative costs and logistics costs. Spansion LLC hereby agrees to
reimburse Spansion Japan for such reasonable additional costs indirectly by
paying for such costs as a component of the purchase price of the foundry
products to be paid to Spansion Japan pursuant to the Second Amended and
Restated Foundry Agreement dated March 30, 2007 and executed by and between the
parties hereto (such agreement as amended, the “Spansion Foundry Agreement”).
However, if the parties mutually determine that such indirect reimbursement is
not possible or practical, then such additional costs shall be reimbursed to
Spansion Japan by Spansion LLC directly within 30 days from receipt of an
invoice therefor together with supporting documentation as may be reasonably
requested by Spansion LLC.

3. Articles 1 and 2 of this Agreement shall be wholly restated in the amendment
agreement that will be executed between the parties hereto concerning the
Spansion Foundry Agreement.

4. This Amendment shall become effective as of the date hereof subject to the
approval of (i) the Boards of Directors or Trustee of the parties, as
applicable, (ii) the Tokyo District Court in connection with the corporate
reorganization proceeding of Spansion Japan, if

 

1



--------------------------------------------------------------------------------

required, and (iii) the relevant creditors of Spansion LLC in connection with
the corporate reorganization proceeding of Spansion LLC, if required.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
signed and executed on the date and year first above written.

 

SPANSION LLC

By:   /s/ John Kispert Name:   John Kispert Title:   President & CEO SPANSION
JAPAN LIMITED

By:   /s/ Masao Taguchi Name:   Masao Taguchi Title:   Trustee

 

2



--------------------------------------------------------------------------------

Exhibit A

Spansion Japan Minimum Product Volume Commitments

 

2Q2009

 

 

3Q2009

 

 

4Q2009

 

 

1Q2010

 

 

2Q2010

 

 

3Q2010

 

 

4Q2010

 

 

1Q2011

 

 

2Q2011

 

24,000  

 

 

35,000  

 

 

35,000  

 

 

27,000  

 

 

15,000  

 

 

15,000  

 

 

15,000  

 

 

6,000    

 

 

6,000    

 

 

3